Edmonds, J.:

In this case the complaint was amended after service, and before the expiration of twenty days from *23the time the amended complaint was served, the plaintiff signed judgment. I think the defendant had twenty days after service of the amended complaint to answer or demur thereto, and that the judgment entered by default, at the expiration of the twenty days from the service of the first, complaint, and before the expiration of the twenty days from the service of the amended complaint, was irregular, and must be set aside for irregularity, being signed too soon.
Order to set aside judgment.